UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 The Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (99.3%) CONSUMER DISCRETIONARY (13.1%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * (1) LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * (1) VF Corp. Vitamin Shoppe, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (9.0%) BRF - Brasil Foods S.A. ADR (1) British American Tobacco PLC ADR Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, SAB de C.V.
